Exhibit 10.5

TAX PROTECTION AGREEMENT

THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
October 15, 2013 by and among QTS REALTY TRUST, INC., a Maryland corporation
(the “REIT”), QUALITYTECH, LP, a Delaware limited partnership (the
“Partnership”), and each Protected Partner identified as a signatory on Schedule
2.1(a), as amended from time to time.

WHEREAS, the Partnership owns certain properties that previously were owned by
one or more Protected Partners and/or entities in which they owned an interest;

WHEREAS, the Protected Partners own Class A units of limited partnership
interest in the Partnership (“Units”) that were previously acquired by them in
exchange for interests, directly or indirectly, in assets now owned by the
Partnership, including the Protected Properties (as hereinafter defined);

WHEREAS, if one or more of the Protected Properties were to be sold or otherwise
disposed of in a taxable transaction, the Protected Partners would be allocated
gain for federal income tax purposes;

WHEREAS, Chad L. Williams, through an entity he owns, has heretofore controlled
the Partnership as its general partner;

WHEREAS, the Partnership and the REIT desire for the REIT to undertake an
initial public offering, all of the net proceeds of which will be contributed by
the REIT to the Partnership and which will result in the REIT becoming the
general partner of the Partnership (the “IPO Transaction”);

WHEREAS, in connection with the IPO Transaction, the parties desire to enter
into this Agreement regarding certain tax matters related to Protected
Properties and the tax positions of the Protected Partners, including their
agreement regarding amounts that may be payable by the Partnership to the
Protected Partners as a result of certain actions being taken by the Partnership
regarding the disposition, directly or indirectly, of interests in the Protected
Properties and certain debt obligations of the Partnership and its subsidiaries.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, including the efforts of
Chad L. Williams to facilitate the IPO Transaction, the parties hereto hereby
agree as follows:

ARTICLE 1

DEFINITIONS

To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).

“Accounting Firm” has the meaning set forth in Section 4.2.

“Agreement” has the meaning set forth in the recitals.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

“Consent” means the prior written consent to do the act or thing for which the
consent is required or solicited, which consent may be executed by a duly
authorized officer or agent of the party granting such consent.

“Credit Agreement” has the meaning set forth in Section 9.13.

“Deficit Restoration Obligation” or “DRO” means a written obligation by a
Protected Partner to become a “DRO Partner” as defined in the Partnership
Agreement.

“Excess Payment” has the meaning set forth in Section 4.4.

“Guaranteed Amount” means the aggregate amount of each Guaranteed Debt that is
guaranteed at any time by Partner Guarantors.

“Guaranteed Debt” means any loan existing, incurred (or assumed) by the
Partnership or any of its Subsidiaries that is guaranteed in whole or in part by
Partner Guarantors at any time after the Closing Date pursuant to Article 3
hereof.

“IRS” has the meaning set forth in Section 4.2.

“Minimum Liability Amount” means, for each Protected Partner, the amount set
forth on Schedule 3.1 hereto next to such Protected Partner’s name, as amended
from time to time.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations §
1.752-1(a)(2).

“Partner Guarantor” means a Protected Partner who has guaranteed any portion of
a Guaranteed Debt. The Partner Guarantors and each Partner Guarantor’s dollar
amount share of the Guaranteed Amount with respect to the Guaranteed Debt as of
the Closing Date are set forth on Schedule 3.2 hereto, which may be amended from
time to time.

“Partnership” means QualityTech, LP, a Delaware limited partnership.

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of QualityTech, LP, dated as of October 15, 2013, and as the
same may be further amended in accordance with the terms thereof.

“Partnership Interest Consideration” has the meaning set forth in Section 2.3.

“Protected Gain” shall mean the gain that would be allocable to and recognized
by a Protected Partner under Section 704(c) of the Code (including, without
limitation, the application of the “reverse 704(c) rules” pursuant to Treasury
Regulations Sections 1.704-1(b)(2)(iv)(f)(4) and –(b)(4)(i) as a result of
revaluations of assets of the Partnership, including any revaluation occurring
in connection with the IPO Transaction upon the contribution of the net proceeds
thereof to Partnership) in the event of the sale of a Protected Property in a
fully taxable transaction (after taking into account any adjustments under
Section 743 of the Code, but excluding such Protected Partner’s corresponding
share of “book gain,” if any, accruing after the Closing Date). The initial
maximum amount of Protected Gain with respect to each Protected Partner shall be
determined as if the Partnership sold a Protected Property in a fully taxable
transaction on the Closing Date, immediately following consummation of the IPO
Transaction, for consideration equal to the Section 704(c) Value of such
Protected Property on the Closing Date, and is set forth on Schedule 2.1(b)
hereto. Gain that would be allocated to a Protected Partner upon a sale of a
Protected Property that is “book gain” attributable either (i) to appreciation
in the value of the Protected Properties following the Closing

 

2



--------------------------------------------------------------------------------

Date or (ii) to gain resulting from reductions in the “book value” of the
Protected Property following the Closing Date would not be considered Protected
Gain. (As used in this definition, “book gain” is any gain accruing after the
Closing Date that would not be required under Section 704(c) of the Code and the
applicable regulations (including the regulations referenced upon under
Section 704(b) of the Code in connection with revaluations of the assets of the
Partners) to be specially allocated to the Protected Partners, but rather would
be allocated to all partners in the Partnership, including the REIT, solely in
accordance with their respective economic interests in the Partnership.)

“Protected Partner” means those persons set forth on Schedule 2.1(a) hereto as
“Protected Partners” and any person who acquires Units from a Protected Partner
in a transaction in which gain or loss is not recognized in full and in which
such transferee’s adjusted basis, as determined for federal income tax purposes,
is determined in whole or in part by reference to the adjusted basis of a
Protected Partner in such Units.

“Protected Property” means (i) each of the properties identified as a Protected
Property on Schedule 2.1(b) hereto; (ii) a direct or indirect interest owned by
the Partnership in any Subsidiary that owns an interest in a Protected Property,
if the disposition of such interest would result in the recognition of Protected
Gain with respect to a Protected Partner; and (iii) any other property that the
Partnership directly or indirectly receives that is in whole or in part a
“substituted basis property” as defined in Section 7701(a)(42) of the Code with
respect to a Protected Property or interest therein. For the avoidance of doubt,
if any Protected Property is transferred to another entity in a transaction in
which gain or loss is not recognized in full, and if the acquiring entity’s
disposition of such Protected Property would cause the Protected Partners to
recognize gain or loss as a result thereof, such Protected Property (including
any interest in such entity acquired directly or indirectly by the Partnership
in connection therewith) shall still be subject to this Agreement.

“Qualified Guarantee” has the meaning set forth in Section 3.2.

“Qualified Guarantee Indebtedness” has the meaning set forth in Section 3.2.

“REIT” means QTS Realty Trust, Inc., a Maryland corporation.

“Section 704(c) Value” means the fair market value of each Protected Property as
of the Closing Date, determined after taking into account the IPO Transaction,
as agreed to by the Partnership and Chad L. Williams on behalf of the Protected
Partners and as set forth next to each Protected Property on Schedule 2.1(b)
hereto, as applicable. The Partnership shall initially carry each Protected
Property on its books immediately following the IPO Transaction at a value equal
to the Section 704(c) Value of such Protected Property determined as set forth
above.

“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest.

“Successor Partnership” has the meaning set forth in Section 2.2.

“Tax Protection Period” means the period commencing on the Closing Date and
ending at 12:01 AM on January 1, 2026.

“Tax Claim” has the meaning set forth in Section 7.1

“Tax Proceeding” has the meaning set forth in Section 7.1.

“Units” means Class A units of limited partnership interest of the Partnership,
as described in the Partnership Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

DISPOSITIONS OF

PROTECTED PROPERTIES

2.1 Disposition of Protected Properties. The REIT and the Partnership agree for
the benefit of each Protected Partner, for the term of the Tax Protection
Period, that in the event that the Partnership, directly or indirectly sells,
exchanges, transfers, or otherwise disposes of a Protected Property or any
interest therein (without regard to whether such disposition is voluntary or
involuntary) in a transaction that would cause a Protected Partner to recognize
any Protected Gain, the provisions of Article 4 shall apply and the Partnership
shall make the payments to the Protected Partners provided for in Article 4.

Without limiting the foregoing, the term “sale, exchange, transfer or
disposition” by the Partnership shall be deemed to include, and the rights of
the Protected Partners with respect thereto under Article 4 shall extend to:

 

  (a) any direct or indirect disposition by a Subsidiary of any Protected
Property or any interest therein;

 

  (b) any direct or indirect disposition by the Partnership of any Protected
Property (or any direct or indirect interest therein) that is subject to
Section 704(c)(1)(B) of the Code and the Treasury Regulations thereunder
(determined taking into account the application of the “reverse 704(c) rules”
pursuant to Treasury Regulations Sections 1.704-1(b)(2)(iv)(f)(4) and –
(b)(4)(i) as a result of revaluations of assets of the Partnership);

 

  (c) any distribution by the Partnership to a Protected Partner that is subject
to Section 737 of the Code and the Treasury Regulations thereunder; and

 

  (d) any merger or consolidation of the Partnership or a Subsidiary with or
into another entity unless all of the conditions set forth in Section 2.3 below
are met.

Without limiting the foregoing, a disposition shall include any transfer,
voluntary or involuntary, by the Partnership or a Subsidiary in a foreclosure
proceeding, pursuant to a deed in lieu of foreclosure, or in a bankruptcy
proceeding.

2.2 Exceptions Where No Gain Recognized. Notwithstanding the restriction set
forth in Section 2.1, the Partnership or a Subsidiary may dispose of any
Protected Property (or any interest therein), and Article 4 shall not apply with
respect thereto, if and to the extent that such disposition qualifies as a
like-kind exchange under Section 1031 of the Code, or an involuntary conversion
under Section 1033 of the Code, or other transaction (including, but not limited
to, a contribution of property to any entity that qualifies for the
non-recognition of gain under Section 721 or Section 351 of the Code, or a
merger or consolidation of the Partnership with or into another entity that
qualifies for taxation as a “partnership” for federal income tax purposes (a
“Successor Partnership”)) that, as to each of the foregoing, does not result (in
the year of such disposition or in a later year within the Tax Protection
Period) in the recognition of any taxable income or gain to any Protected
Partner with respect to any of the Units; provided, however, that:

 

  (a)

in the case of a Section 1031 like-kind exchange, if such exchange is with a
“related party” within the meaning of Section 1031(f)(3) of the Code, any direct
or indirect disposition by such related party of the Protected Property or any
other transaction prior to the expiration of the two (2) year period following
such exchange that would cause Section 1031(f)(1) to apply with

 

4



--------------------------------------------------------------------------------

  respect to such Protected Property (including by reason of the application of
Section 1031(f)(4)) shall be considered subject to Section 2.1 and Article 4;
and

 

  (b) in the event that at the time of the exchange or other disposition the
Protected Property is secured, directly or indirectly, by indebtedness that is
guaranteed by a Protected Partner (or for which a Protected Partner otherwise
has personal liability) and that is not then in default and the transferee is
not a Subsidiary of the Partnership that both is more than 50% owned, directly
or indirectly by the Partnership and is and will continue to be under the legal
control of the Partnership (which shall include a partnership or limited
liability company in which the Partnership or a wholly owned subsidiary of the
Partnership is the sole managing general partner or sole managing member, as
applicable), (a) either (I) such indebtedness shall be repaid in full or (II)
the Partnership shall obtain from the lenders with respect to such indebtedness
a full and complete release of liability for each of the Protected Partners that
has guaranteed, or otherwise has liability for, such indebtedness, and (b) if
such indebtedness is a Guaranteed Debt and the Tax Protection Period shall not
have expired, the Partnership shall comply with its covenants set forth in
Article 3 below with respect to such Guaranteed Debt and the Partner Guarantors
that are considered to have liability for such Guaranteed Debt (determined under
Section 3.4 treating such events as a repayment of the Guaranteed Debt).

2.3 Merger Transactions. Any merger or consolidation of the Partnership or any
Subsidiary, whether or not the Partnership or Subsidiary is the surviving entity
in such merger or consolidation, that results in a Protected Partner recognizing
part or all of the Protected Gain shall be deemed to be a disposition of the
Protected Properties for purposes of Section 2.1, and Article 4 shall fully
apply, except as expressly provided in this Section 2.3.

In the event of a merger or consolidation of the Partnership (or any Subsidiary)
and a Successor Partnership that does not result in a Protected Partners being
required to recognize all of the Protected Gain, the Successor Partnership must
have agreed in writing for the benefit of the Protected Partners that all of the
restrictions contained in this Agreement shall continue to apply, including but
not limited to, those with respect to each Protected Property, in order for such
merger or consolidation not to be reconsidered to have resulted in the
recognition by the Protected Partners of all of their Protected Gain as a result
thereof.

This Section 2.3, Section 2.1 and Article 4 shall not apply to a voluntary,
actual disposition by a Protected Partner of Units in connection with a merger
or consolidation to which the Partnership or the REIT is a party and in
connection with which all of the following requirements are satisfied:

(1) the Protected Partner is offered either:

(A) cash or property treated as cash pursuant to Section 731 of the Code (“Cash
Consideration”) or

(B) partnership interests in a partnership that would be treated as the
continuing partnership under the principles of Section 708 of the Code and the
receipt of such partnership interests would not result in the recognition of
gain for federal income tax purposes and which partnership interests have a fair
value, per Unit, equal to the greater of (i) the value that the Protected
Partner would have received on the date of such merger or consolidation had such
Protected Partner chosen to exercise its

 

5



--------------------------------------------------------------------------------

rights under Section 8.6 of the Partnership Agreement immediately prior to such
date or (ii) the amount per share (adjusted to take into account all adjustments
that would result in an adjustment to the “Conversion Factor” under the
Partnership Agreement) to be paid to the shareholders of the REIT in connection
with such merger or consolidation (“Partnership Interest Consideration”);

(2) the Protected Partner has the ability to elect to receive solely Partnership
Interest Consideration in exchange for his Units and the continuing partnership
has agreed in writing to assume the obligations of the Partnership under this
Agreement;

(3) no Protected Gain is recognized by the Partnership as a result of any
partner of the Partnership receiving Cash Consideration;

(4) any Successor Partnership in such merger or consolidation shall have
complied with the preceding paragraph of this Section 2.3; and

(5) the Protected Partner elects to receive Cash Consideration.

In the event of a voluntary, actual disposition by a Protected Partner of Units
in connection with a merger, consolidation or other transaction involving the
Partnership that does not comply with the conditions in the prior paragraph,
then Section 2.1 and Article 4 shall be considered to apply to such disposition.

In addition, if (1) there is a merger, consolidation or other transaction
involving the REIT that results in the shares of the REIT (or any “Successor
Entity” to the REIT as that term is used in the Partnership Agreement) not being
considered to be traded on the New York Stock Exchange, and (2) there is an
actual disposition by a Protected Partner of Units in connection with or
immediately prior to such a merger, consolidation or other transaction
(including through exercise of the “Redemption Right” provided for in the
Partnership Agreement), then Section 2.1 and Article 4 shall be considered to
apply to such disposition unless, immediately following such merger,
consolidation or other transaction involving the REIT, the Units (or any
partnership interests received in exchange therefor) held by the Protected
Partner would be considered to have a fair value, per Unit (determined including
rights to liquidity comparable to those provided under Section 8.6 of the
Partnership Agreement), equal to the amount per share (adjusted to take into
account all adjustments that would result in an adjustment to the “Conversion
Factor” under the Partnership Agreement) to be paid to the shareholders of the
REIT in connection with such merger or consolidation.

2.4 “Extraordinary Transactions”. In the event that there is any “Extraordinary
Transaction” (as defined in the Partnership Agreement) with respect to which the
general partner of the Partnership exercises its right under Section 8.6.B
(iv) of the Partnership Agreement and a Protected Partner recognizes part or all
of the Protected Gain as a result of the exercise by the general partner of such
rights, there shall be deemed to be a disposition of all of the Protected
Properties for purposes of Section 2.1, and Article 4 shall fully apply with
respect thereto.

ARTICLE 3

ALLOCATION OF LIABILITIES; GUARANTEE OPPORTUNITY AND DEFICIT RESTORATION
OBLIGATIONS

3.1 Minimum Liability Allocation. It is the Partnership’s expectation that at
the time of the IPO Transaction and for the foreseeable future thereafter, each
Protected Partner will be

 

6



--------------------------------------------------------------------------------

allocated Non Recourse Liabilities at least equal to the Minimum Liability
Amount for such Protected Partner. If at any time after the IPO Transaction and
during the Tax Protection Period, the Partnership determines that there is a
reasonable possibility that a Protected Partner will not be allocated Non
Recourse Liabilities at least equal to the Minimum Liability Amount for such
Protected Partner for any reason (including, without limitation, any Non
Recourse Liabilities ceasing to be Non Recourse Liabilities because they become
subject to a guarantee by the REIT or an affiliate of the REIT), the Partnership
shall immediately (and, in any event, not less than 30 days prior to the point
in time at which the Protected Partner will cease to be allocated Non Recourse
Liabilities at least equal to its Minimum Liability Amount (including by reason
of a guarantee by the REIT or an affiliate of the REIT becoming applicable to
any Non Recourse Liability)) offer to each such Protected Partner, at the
Protected Partner’s option, the opportunity either (i) to enter into Qualified
Guarantees of Qualified Guarantee Indebtedness or (ii) to enter into a Deficit
Restoration Obligation, in such amount or amounts so as to cause the amount of
partnership liabilities allocated to such Protected Partner for purposes of
Section 752 of the Code to be not less than such Protected Partner’s Minimum
Liability Amount and to cause the amount of partnership liabilities with respect
to which such Protected Partner will be considered to be “at risk” for purposes
of Section 465 of the Code to be not less than such Protected Partner’s Minimum
Liability Amount, as provided in this Article 3. In order to minimize the need
for Protected Partners to enter into Qualified Guarantees or Deficit Restoration
Obligations, the Partnership will use the optional method under Treasury
Regulations Section 1.752-3(a)(3) to allocate Nonrecourse Liabilities considered
secured by a Protected Property to the Protected Partners to the extent that the
“built-in gain” with respect to those properties exceeds the amount of the
Nonrecourse Liabilities considered secured by such Protected Property allocated
to the Protected Partners under Treasury Regulations Section 1.752-3(a)(2).

3.2 Qualified Guarantee Indebtedness and Qualified Guarantee; Treatment of
Qualified Guarantee Indebtedness as Guaranteed Debt. In order for an offer by
the Partnership of an opportunity to guarantee indebtedness to satisfy the
requirements of this Article 3, (1) the indebtedness to be guaranteed must
satisfy all of the conditions set forth in this Section 3.2 (indebtedness
satisfying all such conditions is referred to as “Qualified Guarantee
Indebtedness”); (2) the guarantee by the Partner Guarantors must be pursuant to
a Guarantee Agreement substantially in the form attached hereto as Schedule 3.7
that satisfies the conditions set forth in Sections 3.2(i) and (iii) (a
“Qualified Guarantee”); (3) the amount of debt required to be guaranteed by the
Partner Guarantor must not exceed the portion of the Guaranteed Amount for which
a replacement guarantee is being offered; and (4) the debt to be guaranteed must
be considered indebtedness of the Partnership for purposes of determining the
adjusted tax basis of the interests of partners in the Partnership in their
partnership interests. If, and to the extent that, a Partner Guarantor elects to
guarantee Qualified Guarantee Indebtedness pursuant to an offer made in
accordance with this Article 3, such indebtedness thereafter shall be considered
a Guaranteed Debt and shall be subject to all of this Article 3. The conditions
that must be satisfied at all times with respect to any additional or
replacement Guaranteed Debt offered pursuant to this Article 3 hereof and the
guarantees with respect thereto are as follows:

 

  (i)

each such guarantee by a Partner Guarantor shall be a “bottom dollar guarantee”
in that the lender for the Guaranteed Debt is required to pursue all other
collateral and security for the Guaranteed Debt (other than any “bottom dollar
guarantees” permitted pursuant to this clause (i) and/or Section 3.3 below)
prior to seeking to collect on such a guarantee, and the lender shall have
recourse against the guarantee only if, and solely to the extent that, the total
amount recovered by the lender with respect to the Guaranteed Debt after the
lender has exhausted its remedies as set forth above is less than the aggregate
of the Guaranteed Amounts with respect to such Guaranteed Debt (plus the
aggregate amounts of any other guarantees (x) that are in effect with respect to
such Guaranteed Debt at the time the

 

7



--------------------------------------------------------------------------------

  guarantees pursuant to this Article 3 are entered into, or (y) that are
entered into after the date the guarantees pursuant to this Article 3 are
entered into with respect to such Guaranteed Debt and that comply with
Section 3.5 below, but only to the extent that, in either case, such guarantees
are “bottom dollar guarantees” with respect to the Guaranteed Debt), and the
maximum aggregate liability of each Partner Guarantor for all Guaranteed Debt
shall be limited to the amount actually guaranteed by such Partner Guarantor;

 

  (ii) the fair market value of the collateral against which the lender has
recourse pursuant to the terms and conditions of the Guaranteed Debt, determined
as of the time the guarantee is entered into by the Partner Guarantor (an
independent appraisal relied upon by the lender in making the loan shall be
conclusive evidence of such fair market value when the guarantee is being
entered into in connection with the closing of such loan), shall not be less
than 150% of the sum of (x) the aggregate of the Guaranteed Amounts with respect
to such Guaranteed Debt, plus (y) the dollar amount of any other indebtedness
that is senior to or pari passu with the Guaranteed Debt and as to which the
lender thereunder has recourse against property that is collateral of the
Guaranteed Debt, plus (z) the aggregate amounts of any other guarantees that are
in effect with respect to such Guaranteed Debt at the time the guarantees
pursuant to this Article 3 are entered into with respect to such Guaranteed Debt
and that comply with Section 3.2(v) below, but only to the extent that such
guarantees are “bottom dollar guarantees” with respect to the Guaranteed Debt);

 

  (iii) (A) the executed guarantee must be delivered to the lender; and (B) the
execution of the guarantee by the Partner Guarantors must be acknowledged by the
lender; and (C) the guarantee otherwise must be enforceable under the laws of
the state governing the loan and in which the property securing the loan is
located or in which the lender has a significant place of business (with any
bona fide branch or office of the lender through which the loan is made,
negotiated, or administered being deemed a “significant place of business” for
the purposes hereof);

 

  (iv) as to each Partner Guarantor that is executing a guarantee pursuant to
this Agreement, there must be no other Person that would be considered to “bear
the economic risk of loss,” within the meaning of Treasury Regulation § 1.752-2,
or would be considered to be “at risk” for purposes of Section 465(b) with
respect to that portion of such debt for which such Partner Guarantor is being
made liable for purposes of satisfying the Partnership’s obligations to such
Partner Guarantor under this Article 3;

 

  (v) the aggregate Guaranteed Amounts with respect to the Guaranteed Debt will
not exceed 50% of the amount of the Guaranteed Debt outstanding at the time the
guarantee is executed. Except for guarantees already in place at the time a
guarantee opportunity is presented to the Protected Partners, at no time can
there be guarantees with respect to the Guaranteed Debt that are provided by
other persons that are “pari passu” with or at a lower level of risk than the
guarantees provided by the Protected Partners. If there are guarantees already
in place at the time a guarantee opportunity is presented to the Protected
Partners that are “pari passu” with or at a lower level of risk than the
guarantees provided by the Protected Partners, then the amount of Guaranteed
Debt subject to such existing guarantees shall be added to the Guaranteed Amount
for purposes of calculating the 50% limitation set forth in this Section 3.2(v);
and

 

  (vi) the obligor with respect to the Guaranteed Debt is the Partnership or an
entity (A) which is and will continue to be under the legal control of the
Partnership (which shall include a partnership or limited liability company in
which the Partnership or a wholly-owned subsidiary of the Partnership is the
sole managing general partner or sole managing member, as applicable), and
(B) in which the equity interest of the Partnership in both capital and profits
is not less than 50%.

 

8



--------------------------------------------------------------------------------

The Partnership shall be deemed to satisfy the requirements of Sections 3.2(i),
(ii) and (v) above if, in lieu of offering the opportunity to enter into a
“bottom dollar guarantee” of indebtedness secured by specific properties, it
offers the Protected Partner an opportunity to enter into a “bottom dollar
guarantee” (or an indemnity on comparable terms of an existing guarantor) of a
general senior unsecured obligation of the Partnership which (A) is recourse,
without limitation, to all of the assets of the Partnership, (B) is made by a
third party institutional lender with financial covenants that are standard for
such a loan, (C) is not in default and (D) either (i) qualifies as Nonrecourse
Liability of the Partnership, or (ii) is a liability that is treated as a
“recourse” liability under the applicable Treasury Regulations solely because
the general partner of the Partnership has liability therefor, either by reason
of its status as “general partner” or due to an express guarantee entered into
by the general partner; provided, however, that the “bottom guarantee” shall
include an indemnification of the general partner with respect thereto
sufficient to cause the Protected Partner to be considered to “bear the economic
risk of loss,” within the meaning of Treasury Regulation § 1.752-2, with respect
to the amount provided for in such “bottom guarantee” without increasing the
financial exposure of the Protected Partner above the level that would have
resulted had such liability been a Nonrecourse Liability.

3.3 Covenant With Respect to Guaranteed Debt Collateral. The Partnership
covenants with the Partner Guarantors with respect to the Guaranteed Debt that
(A) it will comply with the requirements set forth in Section 2.2(b) upon any
disposition of any collateral for a Guaranteed Debt, whether during or following
the Tax Protection Period, and (B) it will not at any time, whether during or
following the Tax Protection Period, pledge the collateral with respect to a
Guaranteed Debt to secure any other indebtedness (unless such other indebtedness
is, by its terms, subordinate in all respects to the Guaranteed Debt for which
such collateral is security) or otherwise voluntarily dispose of or reduce the
amount of such collateral unless either (i) after giving effect thereto the
conditions in Section 3.2 would continue to be satisfied with respect to the
Guaranteed Debt and the Guaranteed Debt otherwise would continue to be Qualified
Guarantee Indebtedness, or (ii) the Partnership (A) obtains from the lender with
respect to the original Guaranteed Debt a full and complete release of any
Partner Guarantor unless the Partner Guarantor expressly requests that it not be
released, and (B) if the Tax Protection Period has not expired, offers to each
Partner Guarantor with respect to such original Guaranteed Debt, not less than
30 days prior to such pledge or disposition, the opportunity, at the option of
the Protected Partner, either (1) to enter into a Qualified Guarantee of other
Partnership indebtedness that constitutes Qualified Guarantee Indebtedness (with
such replacement indebtedness thereafter being considered a Guaranteed Debt and
subject to this Article 3) in an amount equal to the amount of such original
Guaranteed Debt that was guaranteed by such Partner Guarantor or (2) to enter
into a DRO in the amount of the original Guaranteed Debt that was guaranteed by
such Partner Guarantor.

3.4 Repayment or Refinancing of Guaranteed Debt. The Partnership shall not, at
any time during the Tax Protection Period applicable to a Partner Guarantor,
repay or refinance all or any portion of any Guaranteed Debt unless (i) after
taking into account such repayment, each Partner Guarantor would be entitled to
include in its basis for its Units an amount of Guaranteed Debt equal to its
Minimum Liability Amount, or (ii) alternatively, the Partnership, not less than
30 days prior to such repayment or refinancing, offers to the applicable Partner
Guarantors the opportunity, at the option of the Protected Partner, either
(A) to enter into a Qualified Guarantee with respect to other Qualified
Guarantee Indebtedness or (B) to enter into a DRO, in either case in an

 

9



--------------------------------------------------------------------------------

amount sufficient so that, taking into account such guarantees of such other
Qualified Guarantee Indebtedness or DRO, as applicable, each Partner Guarantor
who guarantees such other Qualified Guarantee Indebtedness or enters into a DRO
in the amount specified by the Partnership would be entitled to include in its
adjusted tax basis for its Units debt equal to the Minimum Liability Amount for
such Partner Guarantor.

3.5 Limitation on Additional Guarantees With Respect to Debt Secured by
Collateral for Guaranteed Debt. The Partnership shall not offer the opportunity
or make available to any person or entity other than a Protected Partner a
guarantee of any Guaranteed Debt or other debt that is secured, directly or
indirectly, by any collateral for Guaranteed Debt unless (i) such debt by its
terms is subordinate in all respects to the Guaranteed Debt or, if such other
guarantees are of the Guaranteed Debt itself, such guarantees by their terms
must be paid in full before the lender can have recourse to the Partner
Guarantors (i.e., the first dollar amount of recovery by the applicable lenders
must be applied to the Guaranteed Amount); provided that the foregoing shall not
apply with respect to additional guarantees of Guaranteed Debt so long as the
conditions set forth in Sections 3.2(ii) and (v) would be satisfied immediately
after the implementation of such additional guarantee (determined in the case of
Section 3.2(ii), based upon the fair market value of the collateral for such
Guaranteed Debt at the time the additional guarantee is entered into and adding
the amount of such additional guarantee(s) to the sum of the applicable
Guaranteed Amounts plus any other preexisting “bottom dollar guarantee”
previously permitted pursuant to this Section 3.5 or Sections 3.2(i) and
(ii) above, for purposes of making the computation provided for in
Section 3.2(ii)), and (ii) such other guarantees do not have the effect of
reducing the amount of the Guaranteed Debt that is includible by any Partner
Guarantor in its adjusted tax basis for its Units pursuant to Treasury
Regulation § 1.752-2.

3.6 Process. Whenever the Partnership is required under this Article 3 to offer
to one or more of the Partner Guarantors an opportunity, at the option of the
Partner Guarantor, either to guarantee Qualified Guarantee Indebtedness or enter
into a DRO, the Partnership shall be considered to have satisfied its obligation
under this Article 3 if the other conditions in this Article 3 are satisfied
and, not less than thirty (30) days prior to the date that such guarantee would
be required to be executed in order to satisfy this Article 3, the Partnership
sends by first class mail, return receipt requested, to the last known address
of each such Partner Guarantor (as reflected in the records of the Partnership)
(i) the Guarantee Agreement or a consent to DRO form, as applicable, to be
executed (which in the case of Guarantee Agreement shall be substantially in the
form of Schedule 3.7 hereto, with such changes thereto as are necessary to
reflect the relevant facts) and (ii) a brief letter setting forth (v) the
relevant circumstances (including, as applicable, that the offer is being made
pursuant to this Article 3, the circumstances giving rise to the offer, a brief
summary of the terms of the Qualified Guarantee Indebtedness to be guaranteed
(or, in the case of a DRO, the terms of the Partnership recourse debt), (w) a
brief description of the collateral for the Qualified Guarantee Indebtedness,
(x) a statement of the amount to be guaranteed (or DRO amount), (y) the address
to which the executed Guarantee Agreement (or consent to DRO form) must be sent
and the date by which it must be received, and (z) a statement to the effect
that, if the Protected Partner fails to execute and return such Guarantee
Agreement (or consent to DRO form) within the time period specified, the Partner
Guarantor thereafter would lose its rights under this Article 3 with respect to
the amount of debt that the Partnership is required to offer to be guaranteed
(or that would be subject to the DRO), and depending upon the Partner
Guarantor’s circumstances and other circumstances related to the Partnership,
the Partner Guarantor could be required to recognize taxable gain as a result
thereof, either currently or prior to the expiration of the Tax Protection
Period, that otherwise would have been deferred. If a notice is properly sent in
accordance with this Section 3.6, the Partnership shall have no responsibility
as a result of the failure of a Partner Guarantor either to receive such notice
or to respond thereto within the specified time period.

 

10



--------------------------------------------------------------------------------

3.7 Presumption as to Schedule 3.7. A guarantee in the form of the Guarantee
Agreement attached hereto as Schedule 3.7 that is (A) properly executed by the
Partner Guarantor and the lender and (B) delivered to the lender shall be
conclusively presumed to satisfy the conditions set forth in Section 3.2(i) and
to have caused the Guaranteed Debt to be considered allocable to the Guarantor
Partner who enters into such Guarantee Agreement pursuant to Treasury Regulation
§ 1.752-2 and Section 465 of the Code so long as all of the following conditions
are met with respect such Guaranteed Debt:

 

  (i) there are no other guarantees in effect with respect to such Guaranteed
Debt (other than the guarantees contemporaneously being entered into by the
Partner Guarantors pursuant to this Article 3 or that are otherwise permitted
pursuant to 3.2(i) and (v));

 

  (ii) the collateral securing such Guaranteed Debt is not, and shall not
thereafter become, collateral for any other indebtedness that is senior to or
pari passu with such Guaranteed Debt;

 

  (iii) no additional guarantees with respect to such Guaranteed Debt will be
entered into during the applicable Tax Protection Period pursuant to the proviso
set forth in Section 3.5;

 

  (iv) the lender with respect to such Guaranteed Debt is not the Partnership,
any Subsidiary or other entity in which the Partnership owns a direct or
indirect interest, the REIT, any other partner in the Partnership, or any person
related to any partner in the Partnership as determined for purposes of Treasury
Regulation § 1.752-2 or any person that would be considered a “related party” as
determined for purposes of Section 465 of the Code; and

 

  (v) none of the REIT, nor any other partner in the Partnership, nor any person
related to any partner in the Partnership as determined for purposes of Treasury
Regulation § 1.752-2 shall have provided, or shall thereafter provide,
collateral for, or otherwise shall have entered into, or shall thereafter enter
into, a relationship that would cause such person or entity to be considered to
bear the risk of loss with respect to such Guaranteed Debt, as determined for
purposes of Treasury Regulation § 1.752-2 or that would cause such entity to be
considered “at risk” with respect to such Guaranteed Debt, as determined for
purposes of Section 465 of the Code.

Notwithstanding the foregoing, if, due to a change in tax law after the date
hereof, either the Partnership determines or a Protected Partner is advised by
counsel, that there is a material risk that such Protected Partner may no longer
continue to be allocated such Protected Partner’s Guaranteed Amount of a
Guaranteed Debt, such Protected Partner may request a modification of such
Guarantee Agreement and the Partnership will use its commercially reasonable
efforts to work with the lender with respect to such Guaranteed Debt to have the
Guarantee Agreement amended in a manner that will permit such Protected Partner
to be allocated such Protected Partner’s Guaranteed Amount with respect to the
Guaranteed Debt, or such Protected Partner, at its option shall be offered the
opportunity to enter into a DRO, in an amount equal to such Guaranteed Amount so
that the amount of Partnership liabilities allocated to such Protected Partner
shall not decrease as a result of the change in law. For the avoidance of doubt,
each Protected Partner hereby acknowledges and agrees that the Partnership shall
not be treated as violating this Article 3 to the extent that, after such a
change of tax law, the allocation of Partnership indebtedness for tax purposes
to the Protected Partner cannot be achieved due to the unwillingness of such
Protected Partner either to provide a guarantee or similar instrument that
complies with the new tax law rules (where both such guarantee or similar
instrument and the indebtedness being guaranteed

 

11



--------------------------------------------------------------------------------

is otherwise consistent to the maximum extent permitted by such new tax rules
with the provisions of this Article 3) or to enter into a DRO pursuant to
Section 3.8; provided, however, that the Partnership’s obligations as set forth
in the last sentence of Section 3.1 shall continue to apply. Any cost and
expenses incurred as a result of such a change in tax law shall be borne equally
by the Partnership on the one hand and the relevant Protected Partner on the
other hand.

3.8 Deficit Restoration Obligation. In the event a Protected Partner has elected
to enter into a DRO, the Partnership will maintain an amount of indebtedness of
the Partnership that would be considered “recourse” indebtedness (taking into
account all of the facts and circumstances related to the indebtedness, the
Partnership and the General Partner) equal to or greater than the sum of the
“DRO Amounts” (as defined in the Partnership Agreement) of all Protected
Partners (plus, the DRO Amounts, if any, of other partners in the Partnership).
The deficit restoration obligation shall be conclusively presumed to cause the
Protected Partner to be allocated an amount of liabilities equal to the DRO
Amount of such Protected Partner for purposes of Sections 465 and 752 of the
Code, provided that (1) the Partnership maintains an amount of debt that is
considered “recourse” indebtedness (determined for purposes of Section 752 of
the Code and taking into account all of the facts and circumstances related to
the indebtedness, the Partnership and the General Partner) equal to the
aggregate DRO Amounts of all partners of the Partnership and (2) all other terms
and conditions of the Partnership Agreement with respect to such deficit
restoration obligation are met. For the avoidance of doubt, the purpose of this
Section 3.8 is not to require the Partnership to incur or increase the amount of
“recourse” indebtedness, if any, to which the Protected Properties are subject,
provided, however, that the Partnership maintains at the same time sufficient
other “recourse” indebtedness to cover the aggregate DRO Amounts of all partners
of the Partnership.

3.9 Additional Guarantee and DRO Opportunities. Without limiting any of the
other obligations of the Partnership under this Agreement, from and after the
expiration of the Tax Protection Period, the Partnership shall, upon a request
from a Protected Partner, use commercially reasonable efforts to permit such
Protected Partner to enter into an agreement with the Partnership to bear the
economic risk of loss as to a portion of the Partnership’s recourse indebtedness
by undertaking an obligation to restore a portion of its negative capital
account balance upon liquidation of such Protected Partner’s interest in the
Partnership and/or to bear financial liability under a Guarantee Agreement
substantially in the form of Schedule 3.7 hereto for indebtedness that would be
considered Qualifying Guarantee Indebtedness under Section 3.2 hereof, if such
Protected Partner shall provide information from its professional tax advisor
satisfactory to the Partnership showing that, in the absence of such agreement,
such Protected Partner likely would not be allocated from the Partnership
sufficient indebtedness under Section 752 of the Code and the at-risk provisions
under Section 465 of the Code to avoid the recognition of gain (other than gain
required to be recognized by reason of actual cash distributions from the
Partnership). The Partnership and its professional tax advisors shall cooperate
in good faith with such Protected Partner and its professional tax advisors to
provide such information regarding the allocation of the Partnership liabilities
and the nature of such liabilities as is reasonably necessary in order to
determine the Protected Partner’s adjusted tax basis in its Units and at-risk
amount. If the Partnership permits a Protected Partner to enter into an
agreement under this Section 3.9, the Partnership shall be under no further
obligation with respect thereto, and the Partnership shall not be required to
indemnify such Protected Partner for any damage incurred, in connection with or
as a result of such agreement or the indebtedness, including without limitation
a refinancing or prepayment thereof or taking any of the other actions required
by Article 3 hereof with respect to Qualified Indebtedness. This Section 3.9
shall not obligate the Partnership to incur additional indebtedness.

 

12



--------------------------------------------------------------------------------

ARTICLE 4

REMEDIES

4.1 Remedies. In the event that the Partnership engages in a transaction
described in Section 2.1, 2.3 or 2.4 or the Partnership breaches its obligations
set forth in Article 2 or Article 3 with respect to a Protected Partner, the
Protected Partner’s sole right shall be to receive from the Partnership, and the
Partnership shall pay, without duplication, to such Protected Partner as
damages, an amount equal to:

 

  (a) in the case of a violation of Article 3, the aggregate federal, state and
local income taxes (including any applicable federal unearned income Medicare
contribution under Section 1411 of the Code) incurred by the Protected Partner
as a result of the income or gain allocated to, or otherwise recognized by, such
Protected Partner by reason of such breach;

 

  (b) in the case of a transaction described in Section 2.1, 2.3 or 2.4 or a
violation of Article 2, the aggregate federal state, and local income taxes
(including any applicable federal unearned income Medicare contribution under
Section 1411 of the Code) incurred with respect the Protected Gain incurred with
respect to the Protected Property that is allocable to such Protected Partner
under the Partnership Agreement;

plus in the case of either (a) or (b), an additional amount equal to the
aggregate federal, state, and local income taxes (including any applicable
federal unearned income Medicare contribution under Section 1411 of the Code)
payable by the Protected Partner as a result of the receipt of any payment
required under this Section 4.1 (including any tax liability incurred as a
result of such Protected Partner’s receipt of such indemnity payment).

For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner, (i) any deduction for state income
taxes payable as a result thereof actually allowed in computing federal income
taxes shall be taken into account, and (ii) a Protected Partner’s tax liability
shall be computed using the highest federal, state and local marginal income tax
rates that would be applicable to such Protected Partner’s taxable income
(taking into account the character and type of such income or gain) for the year
with respect to which the taxes must be paid, without regard to any deductions,
losses or credits that may be available to such Protected Partner that would
reduce or offset its actual taxable income or actual tax liability if such
deductions, losses or credits could be utilized by the Protected Partner to
offset other income, gain or taxes of the Protected Partner, either in the
current year, in earlier years, or in later years.

4.2 Process for Determining Payments Required Under this Article 4. If the
Partnership or a Subsidiary engages in a transaction described in Sections 2.1,
2.3 or 2.4 or breached or violated any of the covenants set forth in Article 2
or Article 3 (or a Protected Partner asserts that the Partnership or a
Subsidiary engaged in a transaction described in Sections 2.1, 2.3 or 2.4 or
breached or violated any of the covenants set forth in Article 2 or Article 3),
the Partnership and the Protected Partner agree to negotiate in good faith to
resolve any disagreements regarding any such transaction, breach or violation
and the amount of payments or damages, if any, payable to such Protected Partner
under Section 4.1 (and to the extent applicable, Sections 4.4 and/or 4.5). If
any such disagreement cannot be resolved by the Partnership and such Protected
Partner within, as applicable, sixty (60) days after the receipt of notice from
the Partnership of such transaction or breach pursuant to Section 4.3 and the
amount of income to be recognized by reason thereof, (ii) 60 days after the
receipt of a notice from the Protected Partner that the Partnership or a
Subsidiary engaged in a transaction described in Sections 2.1, 2.3 or 2.4 or
breached its obligations under this Agreement, which notice shall set forth the
amount of income asserted to be recognized by the

 

13



--------------------------------------------------------------------------------

Protected Partner and the payment required to be made to such Protected Partner
under Section 4.1 as a result of the transaction or breach, (iii) 10 days
following the date that the Partnership notifies the Protected Partner of its
intention to settle, compromise and/or concede any Tax Claim or Proceeding
pursuant to Section 7.2, or (iv) 10 days following any final determination of
any Tax Claim or Proceeding, the Partnership and the Protected Partner shall
jointly retain a nationally recognized independent “Big Four” public accounting
firm (an “Accounting Firm”) to act as an arbitrator to resolve as expeditiously
as possible all points of any such disagreement (including, without limitation,
whether a transaction described in Sections 2.1, 2.3 or 2.4 has occurred or a
breach of any of the covenants set forth Article 2 or Article 3 has occurred
and, if so, the amount of payment or damages to which the Protected Partner is
entitled as a result thereof, determined as set forth in Section 4.1 (and to the
extent applicable, Section 4.4). All determinations made by the Accounting Firm
with respect to any transaction described in Sections 2.1, 2.3 or 2.4 or the
resolution of any breach or violation of any of the covenants set forth in
Article 2 or Article 3 and the amount of payments or damages payable to the
Protected Partner under Section 4.1 (and to the extent applicable, Section 4.4)
shall be final, conclusive and binding on the Partnership and the Protected
Partner. The fees and expenses of any Accounting Firm incurred in connection
with any such determination shall be shared equally by the Partnership and the
Protected Partner, provided that if the amount determined by the Accounting Firm
to be owed by the Partnership to the Protected Partner is more than five percent
(5%) higher than the amount proposed by the Partnership to be owed to such
Protected Partner prior to the submission of the matter to the Accounting Firm,
then all of the fees and expenses of any Accounting Firm incurred in connection
with any such determination shall be paid by the Partnership and if the amount
determined by the Accounting Firm to be owed by the Partnership to the Protected
Partner is less than 95% of the amount than the amount proposed by the
Partnership to be owed to such Protected Partner prior to the submission of the
matter to the Accounting Firm, then all of the fees and expenses of any
Accounting Firm incurred in connection with any such determination shall be paid
by the Protected Partner.

In the case of any Tax Claim or Tax Proceeding that is resolved pursuant to a
final determination or that is settled, compromised and/or conceded pursuant to
Section 7.2, the amount of taxes due to the Internal Revenue Service (the “IRS”)
or any other taxing authority shall, to the extent that such taxes relate to
matters covered in this Agreement, be presumed to be an amount payable pursuant
to this Agreement, and the amount payable pursuant to this Agreement shall be
increased by any interest and penalties required to be paid by the Protected
Partner with respect to such taxes (other than interest and penalties resulting
from a failure of the Protected Partner to timely and properly file any tax
return or to timely pay any tax, unless such failure resulted solely from the
Protected Partner reporting and paying its taxes in a manner consistent with the
Partnership) so that the amount of the payment under Section 4.1 shall not be
less than the amount required to be paid to the IRS or any other taxing
authority with respect to matters covered in this Agreement.

4.3 Required Notices; Time for Payment. In the event that there has been a
transaction described in Sections 2.1, 2.3 or 2.4 or a breach of Article 2 or
Article 3, the Partnership shall provide to the Protected Partner notice of the
transaction or event giving rise to such breach not later than at such time as
the Partnership provides to the Protected Partners the Schedule K-1’s to the
Partnership’s federal income tax return as required in accordance with
Section 7.4 below. All payments required under this Article 4 to any Protected
Partner shall be made to such Protected Partner on or before April 15 of the
year following the year in which the gain recognition event giving rise to such
payment took place; provided that, if the Protected Partner is required to make
estimated tax payments that would include such gain, the Partnership shall make
a payment to the Protected Partner on or before the due date for such estimated
tax payment and such payment from the partnership shall be in an amount that
corresponds to the amount of the estimated tax being paid by such Protected
Partner at such time. In the event of a payment required after the date required
pursuant to this Section 4.3, interest shall accrue on the aggregate amount
required to be paid from

 

14



--------------------------------------------------------------------------------

such date to the date of actual payment at a rate equal to the “prime rate” of
interest, as published in the Wall Street Journal (or if no longer published
there, as announced by Citibank) effective as of the date the payment is
required to be made.

4.4 Additional Damages for Breaches of Section 2.2(b), Section 3.2 and/or
Section 3.3. Notwithstanding any of the foregoing in this Article 4, in the
event that the Partnership should breach any of its covenants set forth in
Section 2.2(b), Section 3.2 and/or Sections 3.3 (i), (ii) and/or (iii) and a
Protected Partner is required to make a payment in respect of such indebtedness
that it would not have had to make if such breach had not occurred (an “Excess
Payment”), then, in addition to the damages provided for in the other Sections
of this Article 4, the Partnership shall pay to such Protected Partner an amount
equal to the sum of (i) the Excess Payment plus (ii) the aggregate federal,
state and local income taxes, if any, computed or set forth in Section 4.1,
required to be paid by such Protected Partner by reason of Section 4.4 becoming
operative (for example, because the breach by the Partnership and this
Section 4.4 caused all or any portion of the indebtedness in question no longer
to be considered debt includible in basis by the affected Protected Partner
pursuant to Treasury Regulations § 1.752-2(a)), plus (iii) an amount equal to
the aggregate federal, state and local income taxes required to be paid by the
Protected Partner (computed as set forth in Section 4.1) as a result of any
payment required under this Section 4.4.

ARTICLE 5

SECTION 704(C) METHOD AND ALLOCATIONS

5.1 Application of “Traditional Method.” Notwithstanding any provision of the
Partnership Agreement, the Partnership shall use the “traditional method” under
Regulations § 1.704-3(b) for purposes of making all allocations under
Section 704(c) of the Code, including, without limitation, allocations required
in connection with the application of the “reverse 704(c) rules” pursuant to
Treasury Regulations Sections 1.704-1(b)(2)(iv)(f)(4) and – (b)(4)(i) as a
result of revaluations of assets of the Partnership (with no “curative
allocations” to offset the effects of the “ceiling rule,” including upon any
sale of a Protected Property).

ARTICLE 6

ALLOCATIONS OF LIABILITIES PURSUANT TO REGULATIONS UNDER SECTION 752

6.1 Allocation Methods to be Followed. Except as provided in Section 6.2, all
tax returns prepared by the Partnership with respect to the Tax Protection
Period (and to the extent arrangements have been entered into pursuant to
Section 3.9, for so long thereafter as such arrangements are in effect) that
allocate liabilities of the Partnership for purposes of Section 752 and the
Treasury Regulations thereunder shall treat each Partner Guarantor as being
allocated for federal income tax purposes an amount of recourse debt (in
addition to any nonrecourse debt otherwise allocable to such Partner Guarantor
in accordance with the Partnership Agreement and Treasury Regulations § 1.752-3
and any other recourse liabilities allocable to such Partner Guarantor by reason
of guarantees of indebtedness or DROs entered into pursuant other agreements
with the Partnership) pursuant to Treasury Regulation § 1.752-2 equal to such
Partner Guarantor’s Minimum Liability Amount, as set forth on Schedule 3.1
hereto and as may be reduced pursuant to the terms of this Agreement, and the
Partnership and the REIT shall not, during or with respect to the Tax Protection
Period, take any contrary or inconsistent position in any federal or state
income tax returns (including, without limitation, information returns, such as
IRS Forms K-1, provided to partners in the Partnership and returns of
Subsidiaries of the Partnership) or any dealings involving the IRS (including,
without limitation, any audit, administrative appeal or any judicial proceeding
involving the income tax returns of the Partnership or the tax treatment of any
holder of partnership interests the Partnership).

 

15



--------------------------------------------------------------------------------

6.2 Exception to Required Allocation Method. Notwithstanding the provisions of
this Agreement, the Partnership shall not be required to make allocations of
Guaranteed Debt or other recourse debt of the Partnership to the Protected
Partners as set forth in this Agreement if and to the extent that the
Partnership determines in good faith, based upon the advice of counsel
recognized as expert in such matters or a nationally recognized public
accounting firm, that there is no “substantial authority” (within the meaning of
Section 6662(d)(2)(B)(i) of the Code) for such allocations or that there has
been a judicial determination in a proceeding to which the Partnership is a
party and as to which the Protected Partners have been allowed to participate as
and to the extent contemplated in Article 7 to the effect that such allocations
are not correct. In no event shall this Section 6.2 be construed to relieve the
Partnership from any liability arising from a failure by the Partnership to
comply with one or more of the provisions of Article 3 of this Agreement.

6.3 Cooperation in the Event of a Required Change. If a change in the
Partnership’s allocations of Guaranteed Debt or other recourse debt of the
Partnership to the Protected Partners is required by reason of circumstances
described in Section 6.2, the Partnership and its professional tax advisors
shall cooperate in good faith with each Protected Partner (or in the event of
their death or disability, their executor, guardian or custodian, as applicable)
and their professional tax advisors to develop alternative allocation
arrangements and/or other mechanisms that protect the federal income tax
positions of the Protected Partners in the manner contemplated by the
allocations of Guaranteed Debt or other recourse debt of the Partnership to the
Protected Partners as set forth in this Agreement.

ARTICLE 7

TAX PROCEEDINGS

7.1 Notice of Tax Audits. If any claim, demand, assessment (including a notice
of proposed assessment) or other assertion is made with respect to taxes against
the Protected Partners or the Partnership the calculation of which involves a
matter covered in this Agreement that could result in tax liability to a
Protected Partner (“Tax Claim”) or if the REIT or the Partnership receives any
notice from any jurisdiction with respect to any current or future audit,
examination, investigation or other proceeding (“Tax Proceeding”) involving the
Protected Partners or the Partnership or that otherwise could involve a matter
covered in this Agreement and could directly or indirectly affect the Protected
Partners (adversely or otherwise), then the REIT or the Partnership, as
applicable shall promptly (but in no event later than 20 business days after
receipt of such notice) notify the Protected Partners of such Tax Claim or Tax
Proceeding. In the case of a notification of a Tax Claim or Tax Proceeding
received by any Protected Partner, or any notice of any current or future audit,
examination, investigation or other proceeding received by a Protected Partner
that involves or could involve a matter covered in this Agreement or the income
tax treatment of the Transaction, the Protected Partner shall promptly notify
the Partnership of such Tax Claim, Tax Proceeding, or other notice, but in no
event later than 20 business days after receipt of such notice.

7.2 Control of Tax Proceedings. The REIT, as the general partner of the
Partnership shall have the right to control the defense, settlement or
compromise of any Tax Proceeding or Tax Claim; provided, however, that the REIT
shall not consent to the entry of any judgment or enter into any settlement with
respect to such Tax Claim or Tax Proceeding that could result in tax liability
to a Protected Partner without the prior written consent of the Protected
Partners (unless, and only to the extent, that any taxes required to be paid by
the Protected Partners as a result thereof would be required to be reimbursed by
the Partnership and the REIT under Article 4 and the Partnership and the REIT
agree in connection with such settlement or consent, to make such required
payments); provided further that the Partnership shall keep the Protected
Partners duly informed of the progress thereof to the extent that such Tax
Proceeding or Tax Claim could, directly or indirectly, affect (adversely or
otherwise) the Protected Partners and that the Protected

 

16



--------------------------------------------------------------------------------

Partners shall have the right to review and comment on any and all submissions
made to the IRS, a court, or other governmental body with respect to such Tax
Claim or Tax Proceeding and that the Partnership will consider such comments in
good faith. The Protected Partners shall have the right to participate in any
such Tax Proceeding or Tax Claim at their own expense.

7.3 Timing of Tax Returns; Periodic Tax Information. The Partnership shall cause
to be delivered to each Protected Partner, as soon as practicable each year, the
IRS Forms K-1 that the Partnership is required to deliver to such Protected
Partners with respect to the prior taxable year. In addition, the Partnership
agrees to provide to the Protected Partners, upon request, an estimate of the
taxable income expected to be allocable for a specified taxable year from the
Partnership to each Protected Partner and the entities that they control,
provided that such estimates shall not be required to be provided more
frequently than once each calendar quarter.

ARTICLE 8

AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS; APPROVAL OF CERTAIN
TRANSACTIONS

8.1 Amendment. This Agreement may not be amended, directly or indirectly
(including by reason of a merger between the Partnership and another entity)
except by a written instrument signed by both the REIT, as general partner of
the Partnership, and each of the Protected Partners.

8.2 Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner, in its sole discretion, may waive the
payment of any damages that is otherwise payable to such Protected Partner
pursuant to Article 4 hereof. Such a waiver shall be effective only if obtained
in writing from the affected Protected Partner.

ARTICLE 9

MISCELLANEOUS

9.1 Additional Actions and Documents. Each of the parties hereto hereby agrees
to take or cause to be taken such further actions, to execute, deliver, and file
or cause to be executed, delivered and filed such further documents, and will
obtain such consents, as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms and conditions of this Agreement.

9.2 Assignment. No party hereto shall assign its or his rights or obligations
under this Agreement, in whole or in part, except by operation of law, without
the prior written consent of the other parties hereto, and any such assignment
contrary to the terms hereof shall be null and void and of no force and effect.

9.3 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Protected Partners and their respective successors and
permitted assigns, whether so expressed or not. This Agreement shall be binding
upon the REIT, the Partnership, and any entity that is a direct or indirect
successor, whether by merger, transfer, spin-off or otherwise, to all or
substantially all of the assets of either the REIT or the Partnership (or any
prior successor thereto as set forth in the preceding portion of this sentence),
provided that none of the foregoing shall result in the release of liability of
the REIT and the Partnership hereunder. The REIT and the Partnership covenant
with and for the benefit of the Protected Partners not to undertake any transfer
of all or substantially all of the assets of either entity (whether by merger,
transfer, spin-off or otherwise) unless the transferee has acknowledged in
writing and agreed in writing to be bound by this Agreement, provided that the
foregoing shall not be deemed to permit any transaction otherwise prohibited by
this Agreement.

 

17



--------------------------------------------------------------------------------

9.4 Modification; Waiver. No failure or delay on the part of any party hereto in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

9.5 Representations and Warranties Regarding Authority; Noncontravention.

9.5.1 Representations and Warranties of the REIT and the Partnership. Each of
the REIT and the Partnership has the requisite corporate or other (as the case
may be) power and authority to enter into this Agreement and to perform its
respective obligations hereunder. The execution and delivery of this Agreement
by each of the REIT and the Partnership and the performance of each of its
respective obligations hereunder have been duly authorized by all necessary
trust, partnership, or other (as the case may be) action on the part of each of
the REIT and the Partnership. This Agreement has been duly executed and
delivered by each of the REIT and the Partnership and constitutes a valid and
binding obligation of each of the REIT and the Partnership, enforceable against
each of the REIT and the Partnership in accordance with its terms, except as
such enforcement may be limited by (i) applicable bankruptcy or insolvency laws
(or other laws affecting creditors’ rights generally) or (ii) general principles
of equity. The execution and delivery of this Agreement by each of the REIT and
the Partnership do not, and the performance by each of its respective
obligations hereunder will not, conflict with, or result in any violation of
(i) the Partnership Agreement or (ii) any other agreement applicable to the REIT
and/or the Partnership, other than, in the case of clause (ii), any such
conflicts or violations that would not materially adversely affect the
performance by the Partnership and the REIT of their obligations hereunder.

9.5.2 Representations and Warranties of the Protected Partners. Each of the
Protected Partners has the requisite corporate or other (as the case may be)
power and authority to enter into this Agreement and to perform its respective
obligations hereunder. The execution and delivery of this Agreement by each of
the Protected Partners and the performance of each of its respective obligations
hereunder have been duly authorized by all necessary trust, partnership, or
other (as the case may be) action on the part of each of the Protected Partners.
This Agreement has been duly executed and delivered by each of the Protected
Partners and constitutes a valid and binding obligation of each of the Protected
Partners.

9.6 Captions. The Article and Section headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

18



--------------------------------------------------------------------------------

9.7 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered, mailed or transmitted, and shall be effective upon receipt,
if delivered personally, mailed by registered or certified mail (postage
prepaid, return receipt requested) to the parties at the following addresses (or
at such other address for a party as shall be specified by like changes of
address) or sent by electronic transmission to the telecopier number specified
below:

 

  (i) if to the Partnership or the REIT, to:

 

     c/o QTS Realty Trust, Inc.

     12851 Foster Street, Suite 205

     Overland Park, Kansas 66213

     Attention: General Counsel

     Facsimile: (913) 814-7766

 

  (i) if to a Protected Partner, to the address on file with the Partnership.

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

9.8 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and each of which
shall be deemed an original.

9.9 Governing Law. The interpretation and construction of this Agreement, and
all matters relating thereto, shall be governed by the laws of the State of
Delaware, without regard to the choice of law provisions thereof.

9.10 Consent to Jurisdiction; Enforceability.

9.10.1 This Agreement and the duties and obligations of the parties hereunder
shall be enforceable against any of the parties in the courts of the State of
Kansas. For such purpose, each party hereto hereby irrevocably submits to the
nonexclusive jurisdiction of such courts and agrees that all claims in respect
of this Agreement may be heard and determined in any of such courts.

9.10.2 Each party hereto hereby irrevocably agrees that a final judgment of any
of the courts specified above in any action or proceeding relating to this
Agreement shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

9.11 Severability. If any part of any provision of this Agreement shall be
invalid or unenforceable in any respect, such part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of such provision or the remaining provisions of this
Agreement.

9.12 Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the prevailing party or parties in
connection with resolving such dispute.

 

19



--------------------------------------------------------------------------------

9.13 Subordination to Payments Under Credit Agreement.

9.13.1 In the event that under the Second Amended and Restated Credit Agreement
dated as of May 1, 2013, as amended, extended, supplemented, consolidated,
renewed, restated or otherwise modified from time to time (the “Credit
Agreement”), by and among the Partnership, KeyBank National Association,
individually and as administrative agent (in such capacity as administrative
agent, the “Agent”), and the other lenders that are or may become parties
thereto from time to time (the “Lenders”), the “Obligations” (as defined in the
Credit Agreement) of the Partnership shall have been accelerated pursuant to
Section 12.1 of the Credit Agreement, each of the Protected Partners covenants
and agrees that the rights of the Protected Partners under this Agreement to any
payments not yet made under this Agreement are hereby unconditionally and
expressly made junior, subordinate and subject in right and time of payment and
in all other respects to the indefeasible prior payment in full in cash of all
of the Obligations (as defined in the Credit Agreement) and termination of any
obligation of Lenders to make advances or other financial accommodations under
the Credit Agreement. For the avoidance of doubt, the term “Obligations” (as
defined in the Credit Agreement) shall include, but not be limited to, interest
and any other amounts accruing after the commencement of any case or other
proceeding relating to the Partnership or REIT under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction (“Insolvency Proceeding”) and any
other interest that would have accrued but for the commencement of such
Insolvency Proceeding, whether or not any such interest is allowed as an
enforceable claim in such Insolvency Proceeding). If, notwithstanding this
Section 9.13.1, any payment or distribution of any kind or character (whether in
cash, securities, or other property) shall be received by any of the Protected
Partners directly or indirectly from the Partnership in contravention of the
terms of this Section 9.13.1, such payment, distribution or security shall not
be commingled with any asset of such Protected Partner, but rather shall be held
in trust for the benefit of, and shall be paid over or delivered and transferred
to, Agent or its representative, for application to the payment of the
Obligations (as defined in the Credit Agreement) remaining unpaid, until all of
the Obligations (as defined in the Credit Agreement) shall have been
indefeasibly paid in full in cash and Lenders have no further obligation to make
advances or other financial accommodations under the Credit Agreement. The
Protected Partners, REIT and Partnership each acknowledge and agree that
(a) Agent and the Lenders are each an intended third party beneficiary with
respect to Section 9.13.1, above, (b) Agent and the Lenders shall have standing
to prosecute actions at law and in equity (any such action, a “Legal
Proceeding”) to enforce compliance with this Section 9.13.1, and (c) the
Protected Partners, REIT and Partnership each irrevocably waives any right,
power, or privilege, to which any of them otherwise may be entitled, to assert
or claim, in a motion to dismiss or as a defense or otherwise, in any Legal
Proceeding that Agent and the Lenders have no standing to enforce compliance
with this Section 9.13.1.

9.13.2 In the event that under the Credit Agreement dated as of December 21,
2012, as amended, extended, supplemented, consolidated, renewed, restated or
otherwise modified from time to time (the “Richmond Credit Agreement”), by and
among Quality Investment Properties Richmond, LLC, as the borrower (the
“Richmond Borrower”), Quality Technology Services Richmond II, LLC and the
Partnership, as guarantors, Regions Bank, individually and as administrative
agent (in such capacity as administrative agent, the “Richmond Agent”), and the
other lenders that are or may become parties thereto from time to time (the
“Richmond Lenders”), the “Obligations” (as defined in the Richmond Credit
Agreement) of the Richmond Borrower shall have been accelerated pursuant to
Section 12.1 of the Richmond Credit Agreement, each of the Protected Partners
covenants and agrees that the rights of the Protected Partners under this
Agreement to any payments not yet made under this Agreement are hereby
unconditionally and expressly made junior, subordinate and subject in right and
time of payment and in all other respects to the indefeasible prior payment in
full in cash of all of the Obligations (as defined in the Richmond Credit
Agreement) and termination of any obligation of the Richmond Lenders to make
advances or other financial accommodations under the Richmond Credit Agreement.
For the avoidance of doubt, the term “Obligations” (as defined in the Richmond
Credit Agreement) shall include, but not be limited to, interest and any other
amounts accruing after the commencement of any case or

 

20



--------------------------------------------------------------------------------

other proceeding relating to the Richmond Borrower, the Partnership or REIT
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction (“Insolvency
Proceeding”) and any other interest that would have accrued but for the
commencement of such Insolvency Proceeding, whether or not any such interest is
allowed as an enforceable claim in such Insolvency Proceeding). If,
notwithstanding this Section 9.13.2, any payment or distribution of any kind or
character (whether in cash, securities, or other property) shall be received by
any of the Protected Partners directly or indirectly from the Partnership in
contravention of the terms of this Section 9.13.2, such payment, distribution or
security shall not be commingled with any asset of such Protected Partner, but
rather shall be held in trust for the benefit of, and shall be paid over or
delivered and transferred to, the Richmond Agent or its representative, for
application to the payment of the Obligations (as defined in the Richmond Credit
Agreement) remaining unpaid, until all of the Obligations (as defined in the
Richmond Credit Agreement) shall have been indefeasibly paid in full in cash and
the Richmond Lenders have no further obligation to make advances or other
financial accommodations under the Richmond Credit Agreement. The Protected
Partners, REIT and Partnership each acknowledge and agree that (a) the Richmond
Agent and the Richmond Lenders are each an intended third party beneficiary with
respect to Section 9.13.2, above, (b) the Richmond Agent and the Richmond
Lenders shall have standing to prosecute actions at law and in equity (any such
action, a “Legal Proceeding”) to enforce compliance with this Section 9.13.2,
and (c) the Protected Partners, REIT and Partnership each irrevocably waives any
right, power, or privilege, to which any of them otherwise may be entitled, to
assert or claim, in a motion to dismiss or as a defense or otherwise, in any
Legal Proceeding that the Richmond Agent and the Richmond Lenders have no
standing to enforce compliance with this Section 9.13.2.

[Signature page follows.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the REIT, the Partnership, and the Protected Partners have
caused this Agreement to be signed by their respective officers (or general
partners) thereunto duly authorized all as of the date first written above.

 

QTS REALTY TRUST, INC., a Maryland corporation   By:  

/s/ Shirley E. Goza

    Name:   Shirley E. Goza     Title:   Secretary and General Counsel

QUALITYTECH, LP,

a Delaware limited partnership

  By:   QTS REALTY TRUST, INC.,     its sole General Partner     By:  

/s/ Shirley E. Goza

    Name:   Shirley E. Goza     Title:   Secretary and General Counsel CHAD L.
WILLIAMS, for himself and on behalf of all other Protected Partners:

/s/ Chad L. Williams

[Signature Page to Tax Protection Agreement]



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS TO THE TAX PROTECTION AGREEMENT*

 

Schedule 2.1(a)   List of Protected Partners Schedule 2.1(b)   Protected
Properties and Estimated Initial Protected Gain for Protected Partners Schedule
3.1   Minimum Liability Amount Schedule 3.2   Partner Guarantors and Guaranteed
Debt Schedule 3.7   Form of Guarantee Agreement

 

* The Company agrees to furnish, supplementally, a copy of omitted Schedules and
Exhibits upon request.